DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
1.	It is noted that the lined-out reference in the information disclosure statement filed 29 December 2020 was not considered as the listed information is incorrect.

Specification
2.	The disclosure is objected to because of the following informalities:
The first paragraph of the specification should be amended to reflect the patent granted from the listed application 16/195,648.
The use of the trademarks Zylon® and Rilsan® has been noted in this application.  It should be capitalized wherever it appears and be accompanied by the generic terminology.
Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


4.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 7-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claim 7, the limitation “a flexible shaft jacket” renders the claims indefinite because it is unclear whether “a flexible shaft jacket” refers to the previously recited “aerodynamic jacket” set forth in claim 6 or if it refers to a distinct jacket as implied by the claim construction.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

8.	Claims 1, 5-8, 10, 15 and 20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Lubecki (US 2010/0078987 A1).
	Regarding claims 1 and 5, Lubecki discloses a flexible aerodynamic spoke 201 comprising: a non-rigid fiber material (comprised of 203, 305 and 307) having a first end and a second end; a jacket 309 with a cross-section covering said non-rigid fiber material (Figs. 2 and 3; paragraphs [0034-0035]); a first tube 205 formed with a tapered bore at 303 attached to said first end of said non-rigid fiber material; a second tube 205 formed with a tapered bore at 303 attached to said second end of said non-rigid fiber material (Figs. 2 and 3); a first nipple 211, wherein said first tube is secured to said first nipple (Figs. 1 and 2); and a second nipple 211, wherein said second tube is secured to said second nipple (Figs. 1 and 2); and wherein said non-rigid fiber material first end is formed as a first end wedge 307 to be received by said tapered bore of said first tube (evident from Fig. 3) and said non-rigid fiber material second end is formed as a second end wedge 307 to be received by said tapered bore of said second tube (evident from Fig. 3).
	Regarding claims 6-8 and 10, Lubecki discloses a flexible aerodynamic spoke 201 comprising: a flexible shaft (comprised of 203, 305 and 307) having a first end formed as a first end wedge 307 and a second end formed as a second end wedge 307 (Figs. 2 and 3); an aerodynamic jacket 309 with a cross-section covering said flexible shaft (Figs. 2 and 3; paragraphs [0034-0035]); a first tube 205 formed with a tapered bore at 303, wherein said first end wedge is received by said tapered bore of said first tube (Fig. 3); a second tube 205 formed with a tapered bore at 303, wherein said second end wedge is received by said tapered bore of said second tube (Fig. 3); a first nipple 211, wherein said first tube is secured to said first nipple (Figs. 1 and 2); and a second nipple 211, wherein said second tube is secured to said second nipple (Figs. 1 and 2); wherein said flexible shaft comprises non-rigid fibers covered by a flexible shaft jacket 309 (paragraphs [0034-0035]), wherein said non-rigid fibers comprises a plurality of filaments (paragraphs [0034-0035]), and wherein said non-rigid fibers comprises PBO fibers (paragraph [0034]).
	Regarding claims 15 and 20, Lubecki discloses a flexible aerodynamic spoke 201 comprising: a first tube 205 formed with a tapered bore at 303, a first nipple 211 configured to (i.e., capable of ) attach said first tube to a rim; a second tube 205 formed with a tapered bore at 303; a second nipple 211 configured to (i.e., capable of) to attach said second tube to a wheel hub; a flexible shaft (comprised of 203, 305 and 307) comprising a non-rigid fiber material having a first end formed as a first end wedge 307 to be received by said tapered bore of said first tube and a second end formed as a second end wedge 307 to be received by said tapered bore of said second tube (Figs. 2 and 3); and an aerodynamic jacket 309 with a cross-section covering said flexible shaft (paragraphs [0034-0035]), and wherein said non-rigid fibers comprises PBO fibers (paragraph [0034]).

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

10.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

11.	Claims 2-4, 11-13 and 17-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lubecki in view of Addink (US 2009/0058179 A1).
Lubecki fails to expressly disclose the claimed cross-sectional shapes for its aerodynamic jacket.  
Addink, however, teaches the center portion 96 of its spokes 44 can have various aerodynamic cross-sectional shapes, including an airfoil (i.e. teardrop) shape, as described in paragraph [0024] to improve the aerodynamic performance of the wheel.
From this teaching, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the cross-sectional shape of the jacket of Lubecki by forming it with a teardrop shape, oblong shape or a shape having a pointed leading edge and a pointed trailing edge to improve the aerodynamic performance of the wheel.  It is further noted that Applicant has not disclosed that having an oblong cross-sectional shape for the jacket, as opposed to other aerodynamic cross-sectional shapes, such as the claimed teardrop cross-sectional shape solves any stated problem or is for any particular problem.  As such, the mere selection of one known aerodynamic shape, such as an airfoil or teardrop shape, instead of another known aerodynamic shape, such as an oblong shape, for the cross-sectional shape of the jacket is considered to be a design expedient.

12.	Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lubecki in view of Schlanger (US 2001/0054840 A1).
	Although Lubecki discloses its flexible shaft being comprised of non-rigid fibers formed of PBO fibers (paragraph [0034]) which implicitly comprise a plurality of filaments (paragraph [0034]) wherein the fibers can be arranged in a number of configurations (paragraph [0035]), Lubecki fails to disclose its flexible shaft comprising forty-four bundles of nine-hundred ninety-six filaments in each bundle.
Schlanger, however, in paragraph [0130] teaches the use of spokes that include a plurality of non-rigid fiber material bundles (“These fibers are usually available in bundles or yarns…To produce a spoke, the yarns may be combined into a larger bundle…” as described in paragraph [0130]) with each non-rigid fiber material bundle comprising at least 996 fiber filaments (“each fiber bundle or yarn may contain thousands of fibers” as described in paragraph [0130]).
From this teaching, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the spoke of Lubecki by forming its spoke from forty-four non-rigid fiber material bundles with each non-rigid fiber material bundle comprising at least 996 fiber filaments, as a matter of routine optimization, to achieve desirable material and physical properties such as an increased tensile strength. 

Double Patenting
13.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

14.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,131,181 B2 in view of Cappellotto (US 2007/0057566 A1). 
Although the claims at issue are not identical (the term “second tube” is used instead of the term “anchor”, they are not patentably distinct from each other because claims 1-20 are generic to all that is recited in claims 1-12 of U.S. Patent No. 10,131,181 B2 with the exception of the recited second nipple configured to attach or secure the second tube/anchor to the wheel hub.  Cappellotto, however, teaches a spoke in which both its first and second ends are secured with nipples 5, 6 at the rim and hub, respectively (Fig. 2; paragraphs [0018-0021] and [0027]).
	From this teaching, it would have been obvious to one having ordinary skill in the art to have modified claims 1-12 of U.S. Patent No. 10,131,181 B2 by including a second nipple to secure the second tube/anchor to provide predictable results for facilitating assembly and maintenance of the spokes by allowing the spokes to be tensioned at both the hub and the rim. 

Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIP T KOTTER whose telephone number is (571)272-7953.  The examiner can normally be reached on 9:30-6 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) J Morano can be reached on (571)272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kip T Kotter/Primary Examiner, Art Unit 3617